Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 16, 17, 24-26 and 28 of P. Laubry et al., App. No. 16/972,334 (Dec. 4, 2020) are pending and under examination on the merits.  Claims 16, 17, 24-26 and 28 are rejected.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 16 and 17 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by M. Chaudhari et al., US 2004/0127690 (2004) (“Chaudhari”) is withdrawn in view of Applicant’s amendment.  Chaudhari does not teach the claim 16 limitation of 

 . . . wherein a molar ratio between the acetylacetone and the Me oxide or hydroxide is greater than or equal to 4 when the Me oxide or hydroxide is divalent and greater than or equal to 6 when the Me oxide or hydroxide is trivalent . . . 

As such, Chaudhari does not anticipate claims 16 or 17.  

Rejection of claims 24-26 and 28 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by J. Hendrikus et al., US 4,338,254 (1982) (“Hendrikus”) is withdrawn in view of Applicant’s amendment.  Hendrikus does not teach the claim 24 limitation of 

 . . . wherein a molar ratio between the acetylacetone and the Me oxide or hydroxide is greater than or equal to 4 when the Me oxide or hydroxide is divalent and greater than or equal to 6 when the Me oxide or hydroxide is trivalent . . . 

As such, Hendrikus does not anticipate claims 24-26 and 28.  


Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failure to Limit a Base Claim

Claims 17 and 25 are rejected under 35 U.S.C. 112(d) as being in improper dependent form for failing to further limit the subject matter of claim 16 upon which it depends. See MPEP § 608.01(n)(III).  Claim 17 is in improper dependent form because claim 16 recites:


 . . . wherein a molar ratio between the acetylacetone and the Me oxide or hydroxide is greater than or equal to 4 when the Me oxide or hydroxide is divalent and greater than or equal to 6 when the Me oxide or hydroxide is trivalent . . . 

however, claim 17 broadens this claim limitation. Therefore claim 17 is broader than claim 16 and so fails to limit.  See MPEP § 608.01(n)(III) (citing Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006)).  Claim 25 is in improper dependent form for the same reasons.  

Applicant may cancel claims 17 and 25 or amend to place them in proper dependent form or rewrite claims 17 and 25 in independent form, or present a sufficient showing that they complies with the statutory requirements.


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over D. Dianqing et al., CN 1746180A (“Dianqing”)

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D. Dianqing et al., CN 1746180 (2006) (“Dianqing”).  An English-language machine translation is attached as the second half of reference Dianqing.  Dianqing thus consists of 10 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references  Dianqing page numbers in the following format “xx/10”.  

Dianqing teaches cobalt acetylacetonate preparation where a cobalt soluble salt solution is first reacted with an aqueous NaOH solution reaction to produce precipitated cobalt hydroxide and then adding acetyl acetone to the precipitated cobalt hydroxide .  Dianqing at page 7/10. Dianqing teaches that in order to step A generated cobalt hydroxide precipitation for reference, excess 1 - 5 times the acetyl acetone added in the reactor.  Dianqing at page 7/10; Id. at page 10/10.  


In the example of Embodiment 1, Dianqing teaches the synthesis of cobalt (II) acetylacetoneate dihydrate in which cobalt (II) hydroxide (Co(OH)2) is first precipitated by reaction of CoCl2 with NaOH in an aqueous medium, then the acetylacetone is added to the precipitated cobalt (II) hydroxide.  Dianqing at page 8/10.  Dianqing Embodiment 1 can be summarized as follows.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Dianqing Embodiment 1 further teaches that after cooling the reaction mixture to precipitate product then filtering and full washing, 40 °C vacuum drying to obtain 11.7 kg product cobalt (II) acetylacetoneate dihydrate in 95% yield.  Dianqing at page 8/10.   

In Dianqing Embodiment 1, the Co(OH)2 is in a “solid form” (per claim 16) because it is a precipitate.  Further, the molar ratio of acetylacetone to divalent Co(OH)2 meets the claim 16 limitation of:

wherein a molar ratio between the acetylacetone and the Me oxide or hydroxide is greater than or equal to 4 when the Me oxide or hydroxide is divalent

because the molar ratio of acetylacetone to divalent Co(OH)2 is 5.9 to 1.  Still further, the Dianqing reaction is clearly performed in an aqueous medium (100 Kg of water).  As such Dianqing meets each and every limitation of claims 16 and 17.  

Claim Rejections - 35 USC § 103

The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 and 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over D. Dianqing et al., CN 1746180 (2006) (“Dianqing”) in view of N. G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT (2000) (“Anderson”).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

D. Dianqing et al., CN 1746180 (2006) (“Dianqing”)

Dianqing was discussed in detail above.  Dianqing’s discloses that Cobalt acetylacetonate is a precious metal organic complex compound useful in the field of catalysis.  Dianqing at page 7/10.  As discussed above, in the example of Embodiment 1, Dianqing teaches the synthesis of cobalt (II) acetylacetoneate dihydrate in which cobalt (II) hydroxide (Co(OH)2) is first precipitated by reaction of CoCl2 with NaOH in an aqueous medium, then the acetylacetone is added to the precipitated cobalt (II) hydroxide.  Dianqing at page 8/10.  Dianqing Embodiment 1 can be summarized as follows.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Dianqing Embodiment 1 further teaches that after cooling the reaction mixture to precipitate product then filtering and full washing, 40 °C vacuum drying to obtain 11.7 kg product cobalt (II) acetylacetoneate dihydrate (CoAA·2H2O) in 95% yield.  Dianqing at page 8/10.   

In Dianqing Embodiment 1, the Co(OH)2 is in a “solid form” (per claim 24) because it is a precipitate.  Further, the molar ratio of acetylacetone to divalent Co(OH)2 meets the claim 24 limitation of:

wherein a molar ratio between the acetylacetone and the Me oxide or hydroxide is greater than or equal to 4 when the Me oxide or hydroxide is divalent

because the molar ratio of acetylacetone to divalent Co(OH)2 is 5.9 to 1.  Still further, the Dianqing reaction is clearly performed in an aqueous medium (100 Kg of water).  


Dianqing Embodiment 1 meets each and every limitation of claim 24, except that Dianqing does not teach the claim 24 step(s) of:

n steps of (i') filtering the reaction mixture after each step (i); and 

n-1 steps of recovering a liquid filtrate comprising water, the excess acetylacetone and a fraction of dissolved Me acetylacetonate, and 

recycling the liquid filtrate to a next step (i), 

wherein n is greater than or equal to 2

However, the Dianqing Embodiment 1 filtrate necessarily comprises (per claim 24 above) “water, the excess acetylacetone and a fraction of dissolved Me acetylacetonate”.  

Claim 26 recites “wherein a weight of acetylacetone in an aqueous phase of the liquid filtrate is less than or equal to 15% of a weight of the aqueous phase”. The Dianqing Embodiment 1 filtrate comprises the following components in the following weights as estimated based on regent equivalents:

100 Kg water 
NaCl (84.08 mol or 4.91 kg)
excess NaOH (3.42 mol or 137 g)
excess acetyl acetone (167.6 mol or 16.8 Kg)
121.8 kg

The weight percent of acetyl acetone in the Dianqing Embodiment 1 filtrate is therefore 16.8 kg /121.8 kg = 13.8 weight percent.  The Dianqing Embodiment 1 filtrate therefore meets the claim 26 limitation of “wherein a weight of acetylacetone in an aqueous phase of the liquid filtrate is less than or equal to 15% of a weight of the aqueous phase”.  


N. G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT, 27-52, 81-111 (2000) (“Anderson”)

Anderson teaches that chemists have developed generally applicable paradigms for synthetic-process optimization; for example, use of convergent synthesis, telescopic workups, solvent and protecting group selection, and minimizing the number of reaction steps.  Anderson (generally) at pages 27-52.  Anderson teaches that disposal costs, the amounts of solvents, reagents, and starting materials that can be recovered and recycled are factors considered regarding reaction optimization.  Anderson at page 47 (first two lines, emphasis added).  Anderson teaches that In a dedicated manufacturing facility, considerable attention is paid to recovering and recycling chemicals, particularly solvents.  Anderson at page 44.  

Claims 24-26 and 28 Are Obvious over Dianqing in view of Anderson

One of ordinary skill in the art is motivated to optimize the synthesis of Dianqing in view of Dianqing’s disclosure that Cobalt acetylacetonate is a precious metal organic complex compound useful in the field of catalysis.    

As discussed above, the Dianqing Embodiment 1 filtrate necessarily comprises (per claim 24 above) “water, the excess acetylacetone and a fraction of dissolved Me acetylacetonate1”.  


Towards optimization, one of ordinary skill is motivated in view in view of Anderson to recover/recycle/reuse the following components that are present in the Dianqing Embodiment 1 filtrate:

(1) water;

(2) excess acetyl acetone; and 

(3) product (cobalt (II) acetylacetoneate dihydrate) dissolved in the filtrate; corresponding to the claim 24 “a fraction of dissolved Me acetylacetonate” (see footnote 1).

MPEP § 2144.05 (II) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).  

As such, one of ordinary skill is motivated in view of Anderson to recycle the Dianqing Embodiment 1 filtrate in a subsequent reaction in order to optimize reaction efficiency/cost.  MPEP § 2143(I)(E); MPEP § 2144.05 (II) (citing KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) (“[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp)). 

For example, one of ordinary skill could employ the Dianqing Embodiment 1 filtrate in a subsequent reaction by adding additional CoCl2 6H2O to precipitate additional Co(OH)2 and replenish other reagents as needed.   

Upon practice as proposed, one of ordinary skill practices the claim 24 step(s) of:

n steps of (i') filtering the reaction mixture after each step (i); and 

n-1 steps of recovering a liquid filtrate comprising water, the excess acetylacetone and a fraction of dissolved Me acetylacetonate, and 

recycling the liquid filtrate to a next step (i), 

wherein n is greater than or equal to 2

Accordingly, one of ordinary skill meets each and every limitation of claims 24 and 25.  The claim 26 limitation of “wherein a weight of acetylacetone in an aqueous phase of the liquid filtrate is less than or equal to 15% of a weight of the aqueous phase” is necessarily met as discussed above.  The claim 28 drying step is also met by Dianqing Embodiment 1 as discussed above.  As such, the proposed combined elements of the cited reference combination meet each and every limitation of claims 24-26 and 28. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification teaches that cobalt(II) acetylacetonate dihydrate is soluble in water at a level of 5 g/l.  Specification at page 2, lines 3-4.  As such, at least some cobalt(II) acetylacetonate dihydrate (the claim 24 “a fraction of dissolved Me acetylacetonate”) is necessarily/inherently present in the Dianqing Embodiment 1 aqueous filtrate.  MPEP § 2112(IV).